 
[logo.jpg]
 
July 25, 2010
 
Mr. Pappajohn
666 Walnut Street
Suite 2116
Des Moines, IA 50309


Re: Conversion of Secured Promissory Notes.


Dear Mr. Pappajohn:


Reference is hereby made to the Secured Promissory Notes (the “Notes”) issued by
CNS Response, Inc. (the “Company”) to you, (the “Holder”) on June 3 and July 25,
2010, each in the original principal amount of $250,000.  This letter agreement
will confirm that in addition to the terms and conditions as set forth in the
Notes, the following provisions are also incorporated into the Notes
(Capitalized terms used herein, unless otherwise indicated, shall have the same
meaning as provided for in the Notes):


1.           CONVERSION OF NOTES.  The Notes shall be convertible into shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), on
the terms and conditions set forth in this Section 1.
 
(a)           Conversion Right.  At any time or times on or after the date
hereof, the Holder shall be entitled to convert any portion of the outstanding
and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 1(c), at the
Conversion Rate (as defined below).  The Company shall not issue any fraction of
a share of Common Stock upon any conversion.  If the issuance would result in
the issuance of a fraction of a share of Common Stock equal to or in excess of
one half of one share, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
stock transfer, stamp, documentary and similar taxes (excluding any taxes on the
income or gain of the Holder) that may be payable with respect to the issuance
and delivery of shares of Common Stock to the Holder upon conversion of any
Conversion Amount.
 
(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 1(a) (the
“Conversion Rate”) shall be determined by dividing (x) such Conversion Amount by
(y) the Conversion Price.
 
(i)           “Conversion Amount” means the sum of (A) the portion of the
principal to be converted, redeemed or otherwise with respect to which this
determination is being made and (B) accrued and unpaid interest with respect to
such principal.
 
(ii)          “Conversion Price” means, as of any Conversion Date (as defined
below) or other date of determination, $0.50, subject to adjustment as provided
herein.

 
 

--------------------------------------------------------------------------------

 

(c)           Mechanics of Conversion.
 
(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 4:00 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 1(c)(ii), cause the Note to be delivered to the Company as
soon as practicable on or following such date.  On or before 4:00 p.m., New York
Time, on the first (1st) Business Day following the date of receipt of a
Conversion Notice, the Company shall transmit by facsimile a confirmation of
receipt of such Conversion Notice to the Holder (at the facsimile number
provided in the Conversion Notice) and the Company’s transfer agent, if any (the
“Transfer Agent”).  On or before 4:00 p.m., New York Time, on the third (3rd)
Business Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Company shall issue and deliver to the address as specified
in the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled.  If the Note is physically surrendered for conversion as required
by Section 1(c)(ii) and the outstanding principal of the Note is greater than
the principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of the Note and at its own expense, issue and deliver to the
Holder a new Note representing the outstanding principal not converted.  The
person or persons entitled to receive the shares of Common Stock issuable upon a
conversion of the Note shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on the Conversion Date.
 
(ii)          Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of the Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender the Note to the
Company unless (A) the full Conversion Amount represented by the Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of the Note.  The Holder and the Company shall maintain
records showing the principal and interest converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of the Note upon
conversion.
 
2.           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)           Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(b)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock; Stock Dividends.  If the Company at any time, or from time to
time, subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced.  If the Company at any time,
or from time to time, combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.  Any adjustment under this
Section 2(b) shall become effective at the close of business on the date the
subdivision or combination becomes effective or, in the case of a stock dividend
or distribution, the date of such event.

 
 

--------------------------------------------------------------------------------

 

(c)           (i)           Adjustment of Conversion Price upon Cash Dividends
and Distributions.  If the Company at any time, or from time to time, pays a
dividend or makes a distribution in cash to the record holders of any class of
Common Stock, then immediately after the close of business on the day that the
Common Stock trades ex-distribution, the Conversion Price then in effect shall
be reduced to an amount equal to the product of (i) the Conversion Price in
effect immediately prior to such dividend or distribution and (ii) the quotient
determined by dividing (A) the Closing Sale Price of the Common Stock on the day
that the Common Stock trades ex-distribution by (B) the sum of (1) the Closing
Sale Price of the Common Stock on the day that the Common Stock trades
ex-distribution plus (2) the amount per share of such dividend or
distribution.  The Company shall not be required to give effect to any
adjustment in the Conversion Price pursuant to this Section 2(c) unless and
until the net effect of one or more adjustments (each of which shall be carried
forward until counted toward an adjustment), determined in accordance with this
Section 2(c), shall have resulted in a change of the Conversion Price by at
least 1%, and when the cumulative net effect of more than one adjustment so
determined shall be to change the Conversion Price by at least 1%, such change
in the Conversion Price shall thereon be given effect.
 
(ii)          Adjustment of Conversion Price upon Distributions of Capital
Stock, Indebtedness or Other Non-Cash Assets.  If the Company at any time, or
from time to time, distributes any shares of capital stock of the Company (other
than Common Stock), evidences of indebtedness or other non-cash assets
(including securities of any person other than the Company but excluding (1)
dividends or distributions paid exclusively in cash or (2) dividends or
distributions referred to in Section 2(b)) to the record holders of any class of
Common Stock, then the Conversion Price then in effect shall be reduced to an
amount equal to the product of (A) the Conversion Price then in effect and (B) a
fraction of which the numerator shall be the Closing Sale Price share of the
Common Stock on the record date fixed for determination of stockholders entitled
to receive such distribution less the fair market value on such record date (as
determined by the Company’s board of directors) of the portion of the capital
stock, evidences of indebtedness or other non-cash assets so distributed
applicable to one share of Common Stock (determined on the basis of the number
of shares of Common Stock outstanding on the record date) and of which the
denominator shall be the Closing Sale Price per share of the Common Stock on
such record date.  Notwithstanding the foregoing, if the securities distributed
by the Company to the record holders of any class of Common Stock consist of
capital stock of, or similar equity interests in, a Subsidiary or other business
unit, the Conversion Price shall be decreased so that the same shall be equal to
the rate determined by multiplying the Conversion Price in effect on the record
date with respect to such distribution by a fraction the numerator of which
shall be the average Closing Sale Price of one share of Common Stock over the
Spinoff Valuation Period (as defined below) and of which the denominator shall
be the sum of (x) the average Closing Sale Price of one share of Common Stock
over the ten consecutive Trading Day period (the “Spinoff Valuation Period”)
commencing on and including the fifth Trading Day after the date on which
“ex-dividend trading” commences on the Common Stock on the Principal Market or
any national or regional exchange or market on which the Common Stock is then
listed or quoted and (y) the average Closing Sale Price over the Spinoff
Valuation Period of the portion of the securities so distributed applicable to
one share of Common Stock, such adjustment to become effective immediately prior
to the opening of business on the fifteenth Trading Day after the date on which
“ex-dividend trading” commences.
 
(d)           Other Events; Other Dividends and Distributions.  If any event
occurs of the type contemplated by the provisions of this Section 2 but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then the Company’s board of directors shall make in good faith
an adjustment in the Conversion Price so as to protect the rights of the Holder
under the Note; provided that no such adjustment will increase the Conversion
Price as otherwise determined pursuant to this Section 2.

 
 

--------------------------------------------------------------------------------

 

(e)           Notice of Adjustment.  Whenever the Conversion Price is adjusted
pursuant to this Section 2, the Company shall promptly mail notice of such
adjustment to the Holder, which notice shall set forth the Conversion Price
after adjustment, the date on which such adjustment became effective and a brief
statement of the facts resulting in such adjustment.
 
(f)           Minimum Adjusted Conversion Price.  Notwithstanding anything to
the contrary set forth in the Note, the Conversion Price shall not be less than
$0.30.
 
3.           DEFINED TERMS.  For purposes of this letter agreement, the
following terms shall have the meanings indicated:
 
(a)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(b)           “Closing Bid Price” and “Closing Sale Price” mean, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg Financial Markets, or, if the Principal Market begins to operate on an
extended hours basis and does not designate the closing bid price or the closing
trade price, as the case may be, then the last bid price or last trade price,
respectively, of such security prior to 4:00 p.m., New York Time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last closing
bid price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg Financial Markets, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg Financial
Markets, the average of the bid prices, or the ask prices, respectively, of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotations Bureau, Inc.).  If the Closing Bid Price
or the Closing Sale Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Closing Bid Price or the Closing Sale
Price, as the case may be, of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder.  All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.
 
(c)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.
 
(d)           “Options” means any rights, warrants or options to subscribe for
or purchase Common Stock or Convertible Securities.
 
(e)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity  and a government or any department or agency
thereof.
 
(f)            “Principal Market” means the OTC Bulletin Board or principal
stock exchange or trading market for the Common Stock, if any.
 
(g)           “Subsidiary” means with respect to any Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of equity entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees or other governing
body thereof is at the time owned or controlled by such Person (regardless of
whether such equity is owned directly or through one or more other Subsidiaries
of such Person or a combination thereof).

 
 

--------------------------------------------------------------------------------

 

(h)           “Trading Day” means any day on which the Common Stock is traded on
the Principal Market; provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00 p.m., New York Time).
 
The terms and conditions of this letter agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the undersigned
parties.  This letter agreement and any controversy arising out of or relating
to this letter agreement shall be governed by and construed in accordance with
the internal laws of the State of California, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of California.  This letter agreement may be executed and delivered in
two or more counterparts, including, but not limited to, by PDF or facsimile,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


If you are in agreement with the foregoing, please so indicate by signing and
returning a copy of this letter agreement, which will constitute our agreement
with respect to the matters set forth herein.



 
Sincerely,
 
CNS RESPONSE, INC.
     
  /s/ George Carpenter
 
George Carpenter IV
 
Chief Executive Officer



ACKNOWLEDGED AND AGREED TO:


/s/ John Pappajohn
 
John Pappajohn
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
CNS RESPONSE, INC.
CONVERSION NOTICE
 
Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by CNS Response, Inc. (the “Company”).  In accordance with and pursuant to the
Note, the undersigned hereby elects to convert the Conversion Amount (as defined
in the Note) of the Note indicated below into shares of Common Stock par value
$0.001 per share (the “Common Stock”) of the Company, as of the date specified
below.


Date of Conversion:
     
Aggregate Conversion Amount to be converted:
     
Please confirm the following information:
 
Conversion Price:
     
Number of shares of Common Stock to be issued:
     
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
 
Issue to:
                     
Facsimile Number:
     
Authorization:
     
By:
     
Title:
     
Dated:
     
Account Number:
 
  (if electronic book entry transfer)
     
Transaction Code Number:
 
  (if electronic book entry transfer)
 


 
 

--------------------------------------------------------------------------------

 
